Case 3:19-cv-21248-BRM-LHG Document 27 Filed 03/18/20 Page 1 of 7 PagelD: 339

FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By: Sarah B. Biser (#024661991)

Jeffrey M. Pollack (4015751987)
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648
Tel: 646.601.7636 / Fax: 212.692.0940
Attorneys for Plaintiff
The Trustees of Princeton University

UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW JERSEY

 

THE TRUSTEES OF PRINCETON

UNIVERSITY,
Plaintiff
Vv. ; AFFIDAVIT OF MERIT BY
: CHESTER T. VOGEL, P.E.
: IN SUPPORT OF THE TRUSTEES
TOD WILLIAMS BILLIE TSIEN : OF PRINCETON UNIVERSITY’S
ARCHITECTS, LLP; JACOBS : CLAIMS AGAINST JACOBS
ARCHITECTS/ENGINEERS, INC.; : ARCHITECTS/ENGINEERS, INC.

and JACOBS CONSULTANCY INC.

Defendants

 

STATE OF MASSACHUSETTS )
85:
COUNTY OF BERKSHIRE )

NOW COMES Chester T. Vogel, P.E., having been duly sworn according to law, and

upon my own knowledge, information or belief and so far as upon such knowledge, information

and belief, I depose and state as follows:

Active\10873 1307.v1-3/18/20

 
Case 3:19-cv-21248-BRM-LHG Document 27 Filed 03/18/20 Page 2 of 7 PagelD: 340 |

L. I have personal knowledge and I am competent to testify as to all matters contained
herein.

Bi, I am a licensed professional engineer in the State of New Jersey, License
#24GE02567300, and have been a licensed professional engineer in the State of New York since
1968, License #044122. I received a Bachelor of Mechanical Engineering degree from Rensselaer
Polytechnic Institute in 1958 and have extensive education, training, and experience in the practice
of mechanical and electrical engineering, including the design of heating, ventilating, air
conditioning (HVAC), plumbing, fire protection, lighting, power and fire alarm systems (MEPS).
I am also certified by the National Council of Examiners for Engineering (NCEES) and the
National Academy of Forensic Engineers (NAFE), and a Fellow of the American Counsel of
Engineering Companies (ACEC).

z. I have over fifty years of experience as a licensed engineer in the practice of
engineering, performing design, preparation of construction documents, and construction
administration in both the public and private sector for architects, and for governmental,
institutional and commercial clients. On many of these projects I have been associated with other
professional service consultants, including laboratory, kitchen, acoustics and audio-visual
consultants, wherein I coordinated my professional services with these consultants.

4. My education, training, and experience includes the design of MEPS systems for
educational and healthcare buildings, including laboratories. A true, accurate, and complete copy
of my Curriculum Vitae (CV), listing some of my education, training, experience, and
qualifications is attached hereto and incorporated herein as Exhibit 1.

5. Prior to establishing my own firm, C.T. Vogel, PE. Consulting Engineer (CTVPE)
in 1985, for more than 20 years, I held positions as Project Manager; Mechanical Design Engineer;

Director of Engineering and Partner-In-Charge of projects with Kallen & Lemelson Engineers.
2

Active\108731307.v1-3/18/20

 
Case 3:19-cv-21248-BRM-LHG Document 27 Filed 03/18/20 Page 3 of 7 PagelD: 341

The following is a brief summary of some of the more significant laboratory projects that I have

designed:

Kallen & Lemelson Engineers - Partner (1970-1985)

e

1970-1975: Chemistry and Chemical Engineering Building, Stephens Institute of
Technology, Hoboken, NJ

1970-1980: Alzheimer Research Laboratory Projects, including Animal Labs, Burke
Medical Research Institute, White Plains, NY

1980-1985: Low Center for Industrial Innovation Laboratories, Rensselaer Polytechnic

Institute, Trot, NY

C.T. Vogel P.E. Consulting Engineer (1985-Present)

1986-1987: Laboratory Building Addition, Burke Medical Research Institute, White
Plains, NY

1988-1990: Delaware Public Health Laboratory, Smyrna, DE (received ACEC NY

| Design Award)

1990-2004: Laboratory Renovation Projects — Hospital for Special Surgery & William
Black Medical Research Building, New York City

Forensic Practice: State of New Jersey (Plaintiff) - Reviewed HVAC design for
conformance with good practice as HVAC expert; Claim: Inadequate HVAC system
design for Laboratory

Forensic Practice: Porzio, Bromberg & Newman for Air Con Mechanical (Defendant) -
Reviewed HVAC design and construction for conformance with code, recognized

standards and good practice as HVAC expert; Claim: Improper HVAC design and

Active\108731307.v1-3/18/20

 
Case 3:19-cv-21248-BRM-LHG Document 27 Filed 03/18/20 Page 4 of 7 PagelID: 342

construction resulted in unsatisfactory performance and operation for an industrial

research and development laboratory.

6. Tam currently self-employed as a MEPS consultant and forensic consultant for C.T,
Vogel P.E. Consulting Engineer, providing professional MEPS design and consulting services for
commercial projects, and technical investigations, analysis, reports, and testimony toward the
resolution of litigation involving construction claims and engineering professional liability, and
have no financial interest in the outcome of this matter.

Ti: As a licensed professional engineer, I am often called upon to analyze, interpret,
and apply various building codes and industry standards to the design and construction of building
mechanical and electrical systems, including those utilized for residential, commercial, educational
and institutional purposes. As noted in my CV, I have special expertise in the writing and
interpretation of building codes for Mechanical, HVAC and Boiler systems.

8. I have read and reviewed The Trustees of Princeton University’s Complaint
(Princeton) against Jacobs Architects/Engineers, Inc. (Jacobs A/E) concerning the professional
design services it provided for the design and construction of the cleanrooms in The Andlinger
Center for Energy and the Environment (Andlinger). The cleanroomsin Andlinger are laboratories
free from dust and other contaminants used chiefly for the manufacture and scientific research of
electronic components. I have also read and reviewed extensive project documentation related to
the design and construction of Andlinger, snchealiing the construction document plans and
specifications, supplemental instructions issued during construction, multiple change order
requests, shop drawings, Jacobs A/E’s contract, and the project design timeline.

oi According to its contract, Jacobs A/E agreed to provide cleanroom consulting and
architectural services for all clean and non-clean support areas for Andlinger, in approximately

25,000 square feet in a building of approximately 125,000 square feet (GSF). Jacobs A/E was,
4

Active\108731307.v1-3/18/20
Case 3:19-cv-21248-BRM-LHG Document 27 Filed 03/18/20 Page 5 of 7 PagelID: 343

therefore, responsible for about 20% of the project’s design and related construction, and together
with Jacobs Consultancy, Inc. (Jacobs), about 60% of the project’s overall design and related
construction.

10. Jacobs A/E’s performance violated the contract requirements for the project
schedule milestones. This was a significant link in a chain of events that resulted in increased costs
to Princeton because of delays and additional work.

11. Jacobs A/E’s continued lack of performance included the release of cleanroom
design documents and drawings which were incomplete and not coordinated with the architect,
Todd Williams Billie Tien Architects, LLP (TWBTA). The design documents and drawings for
the cleanroom were issued to the MEPS design consultant, Arup USA, Inc. (Arup), after the
milestone dates. Jacobs A/E’s failure to timely issue the design documents and drawings for the
cleanroom impacted critical path milestone dates for the construction documents, prevented the
timely commencement of the project and increased costs to Princeton because of delays and
additional work.

12. Excessive cleanroom design drawings and specifications that Jacobs A/E issued
after the Construction Manager, F J. Sciame Construction Co., Inc. (Sciame), established the GMP
and during the construction phase violated the standard of care and resulted in increased costs to
Princeton because of delays and additional work.

iB. The extensive number of cleanroom design drawings and specifications that Jacobs
A/E issued during construction and after the issuance of the consolidated set of construction
documents, required an excessive number of Architect’s Supplemental Instructions (AST’s) to be
issued to Sciame, kept the project in a constant state of redesign, violated the standard of care and

resulted in increased costs to Princeton because of delays and additional work.

Active\108731307.v1-3/18/20
Case 3:19-cv-21248-BRM-LHG Document 27 Filed 03/18/20 Page 6 of 7 PagelD: 344

14. Jacobs A/E failure to properly execute the cleanroom design drawings and
specifications resulted in errors and omissions, resulted in change orders, violated the standard of
care and resulted in increased costs to Princeton because of delays and additional work.

15. Jacobs A/E’s excessive number of changes to the cleanroom design drawings and

‘specifications during construction and after its issuance of the consolidated set of construction
drawings required Sciame and its Contractors to make numerous updates to the BIM Construction
Model. This process, which was very inefficient, resulted in seven BIM related change orders for
additional cost to Princeton and resulted in a delayed schedule for the project completion.

16. Based upon my knowledge of the facts in this matter as documented to date, in my
professional opinion there exists reasonable probability that the care, skill, and knowledge
exercised or exhibited by Jacobs A/E in rendering professional cleanroom consulting services to
Princeton University and referred to in the complaint fell outside the acceptable standard of care

for licensed design professionals in New Jersey.

eee POee,,

aston,
eens

: i= O.4
r mae No. Ae
 24GE02567300 }

teemeret®

4
it
‘R

 

a
Chester T. Vogel, P.E.

Sworn to before me this
L¥__ day of March 2020.

te 0 ver Kucehone—

Notary Public — State of Massachusetts

 

So. LOUISE A. NAVENTI-LUCCHESE
, Notary Public

Commonweaith of Massachusetts

My Commission Expires
December 10, 2021

 

 

Active\108731307.v1-3/18/20

 
Case 3:19-cv-21248-BRM-LHG Document 27 Filed 03/18/20 Page 7 of 7 PagelD: 345

Exhibit 1

Curriculum Vitae of Chester T. Vogel, P. E.

Active\108731307.v1-3/18/20

 
